Citation Nr: 1311790	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  04-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, from December 1981 to February 1988, and from March 1989 to January 2000.  His DD Form 214 reflects that he served in the Southwest Asia (SWA) Theater of Operations.  He was also awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action in September 2004 by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in June 2006, before the undersigned Veterans Law Judge at the St. Petersburg RO.  The transcript from that hearing has been associated with the claims file and reviewed.  The Board remanded this case in July 2007. 

In June 2009, the Board affirmed the RO's denial of benefits on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that denied service connection for sleep apnea and night sweats for additional development and readjudication consistent with the directives contained therein. [The Board's decision with regard to the grant of service connection for bilateral elbow tendonitis and bilateral hand tenosynovitis was not disturbed.] 

The case was again remanded by the Board in December 2010 for additional development and adjudicative action.  In June 2012, the Board denied service connection for sleep apnea and night sweats.  However, the Veteran again appealed the Board's decision to the Court.  In a January 2013 Order, the Court granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that denied service connection for sleep apnea for additional development and readjudication consistent with the terms of the Joint Motion.  [The Board's decision with regard to the denial of service connection for night sweats was undisturbed and the appeal regarding this issue was dismissed by the Court.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the service connection claim for sleep apnea in December 2010, in part, so that a supplemental medical opinion could be provided to address whether it was at least as likely as not that the Veteran's sleep apnea was etiologically related to service.  It was noted, among other pieces of evidence, that the VA examiner must discuss an April 2010 private medical opinion submitted by the Veteran.  The record shows that a private physician submitted an opinion in April 2010 that the Veteran had moderately severe sleep apnea diagnosed in 2004 and likely present in the military before discharge based on his symptoms of fatigue, hypersomnolence and night sweats.  The private physician also determined that the Veteran also had a family history of sleep apnea and hypertension that likely was also related.

A VA medical opinion was provided in December 2010 that the Veteran's sleep apnea was a disease with a clear and specific etiology and diagnosis (and was thus, not an undiagnosed illness).  It was noted that VA examinations in August 2008 and February 2009 were reviewed in making this assessment.

In December 2011, a VA medical opinion was provided that the Veteran's severe obstructive sleep apnea, diagnosed after service in 2004, was less likely than not caused by or related to the symptoms reported in the service.  The examiner noted consideration of pertinent medical findings, but did not indicate consideration of the April 2010 private medical opinion.  In February 2012, the RO returned the case to the same examiner for a rationale to support the opinion provided in December 2011.  The VA examiner in February 2012 noted that there were other risk factors for sleep apnea, and noted consideration of pertinent medical findings dated from 1988 to 2004, as well as previous VA examinations dated in August 2008, February 2009, December 2010, and December 2011.  However, again, the examiner did not indicate review of the private opinion provided in April 2010.

In the Joint Motion, the parties argued that there had not been substantial compliance with the Board's December 2010 remand, as a medical opinion had not been provided that had discussed, in pertinent part, the April 2010 private medical opinion, as directed by the Board's remand.  In addition, the parties noted that neither the December 2010 nor the December 2011 examiner discussed the lay statements submitted by the Veteran or the testimony presented by him, as requested in the Board's December 2010 remand.  As noted above, in January 2013, the Court granted the Joint Motion.

As such, the service connection claim for sleep apnea must be remanded to ensure compliance with the Board's December 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to an appropriate VA examiner(s) for a supplemental medical opinion to address the Veteran's claim for service connection for sleep apnea.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The examiner must review the entire claims folder, and discuss the significance, if any, of the Veteran's service treatment records, VA and private medical records, including an April 2010 medical opinion provided by Dr. C., lay evidence submitted in support of the Veteran's claim to include from the Veteran's spouse and fellow service member and spouse, as well as the Veteran's own testimony relating to his symptomatology in service. 

Based on all the evidence of record, the examiner should state whether it is at least as likely as not (i.e., at least 50 percent probability or greater) that sleep apnea is etiologically related to service. 

A complete rationale for all opinions and conclusions must be provided with references to findings in the claims file.  The VA examiner should specifically address findings relating to the Veteran's symptomatology shown in service.  Again, the VA examiner must discuss an April 2010 private medical opinion submitted by the Veteran, as well as the lay statements and testimony from the Veteran, his wife, and fellow service member and spouse relating to in-service and post-service symptomatology. 

2.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


